Davis, P. J.
The evidence of medical experts is admitted on questions of insanity on the ground that jurors are not deemed equally skilled or as much skilled, and as able to decide from the evidence whether the alleged insanity existed as are such experts. The law holds that there is more reliance to be placed upon it than upon the testimony of any other person, and, therefore, it does not permit other persons to give the same kind of evidence. The jury is in all cases to determine what weight is to be given to such testimony, but to instruct them that the opinion of experts is entitled to no weight, or to no greater weight than the opinions of persons not allowed to give any, or to instruct the jury that they are deemed equally skilled, and as able to decide from facts proven, whether such facts are indication of the disease known as insanity as are experts in that branch of medical science, is to overturn the theory of the law and the established rules of evidence on that subject. I think the learned Recorder committed a substantial error in his charge. My only difficulty is in holding that the exception reached the error. But I am inclined to think that the safer rule is to apply the exception as it was intended to tbe, to an instruction supposed to be given, and immediately enunciated in response to the exception. I shall concur, therefore, with my brother Daniels.

Judgment reversed and new trial ordered.